Case 4:18-cv-00682-ALM-CAN Document 34 Filed 12/19/18 Page 1 of 4 PageID #: 117



                                    US DISTRICT COURT
                                    Eastern District of Te as
                                                                                  DEC 1 9 2018
    CRAIG CUNNINGHAM, an                                                      Clerk, US. District Court
    Individual,                                                                    Texas Eastern


           Plaintiff,                                Case Number: 4:18-cv-00682

    vs.


    Niagara Restitution Services, Inc, Yamal Ramirez, and John/Jane Does 1-5
          Defendant.
                                             /


          Plaintiffs Motion to Dismiss the Defendant s Counterclaim ojsjjuujl mp rr



    1. To the Honorable US DISTRICT COURT:

    2. The Plaintiff now moves the court to dismiss the Defendant s counterclaim for

           failure to state a claim under FRCP 12(b)(6).

            The Defendant’s counterclaim should be dismissed under FRCP 12(b)(6)

    3. The Defendant’s counterclaim should be dismissed for failure to state a claim.

    4. The Defendants cite no elements of any tort, breach of duty of care, law, legal

           doctrine or legal theory that they claim the Plaintiff violated. There defendant’s

           counterclaim is devoid of any specific factual allegations, but only legal

           conclusions that the Plaintiff did something wrong that harmed the defendants

           in some unspecified way causing the loss of some unspecified amount of money.

    5. The Defendant claims that the Plaintff made some misrepresentations in an

           attempt to trick and deceive Niagara Restitution and generate a cause of action for

           violations of Federal and state law, but they fail to say how purported




                                                                                                2
Case 4:18-cv-00682-ALM-CAN Document 34 Filed 12/19/18 Page 2 of 4 PageID #: 118




           misrepresentations that occur after an illegal telephone call occured could result

           in further causes of actions when one already exists to sue Defendant Niagara.

    6. The Defendants fail to explain how their reliance on the purported

           misrepresentations caused a monetary loss or how much those losses are.


    7. Even if true that the Plaintiff made a misreprentation to the Defendants, the

           Plaintiff is under no legal obligation to tell the truth to every unknown voice on

           the phone. The Plaintiff is not liable for any damages, and the defendants fail to

           cite any law which would require the Plaintiff to pay them money for making

           misrepresentations.


    8. The Plaintiffs is protected under the FDCPA from an award of attorney s fees

           under 15 USC 1692(k) which requires an affin ative showing of bad faith or that

           the lawsuit was brought for the purpose of harassment. The Defendants make no

           such allegations of bad faith or harassing litigation or conduct by the Plaintiff in

           their counterclaim, so the counterclaim must fail.

    9. The Defendant’s counterclaim is devoid of any sort of legal argument, factual

           allegations of wrongdoing, is vague as far as what legal doctrine, law, or other

           duty of care was breached by the Plaintiff and fails to set forth a clear and simple

           recitation of how the defendants were ban ed and how much han the Plaintiff

           caused.


    10. Furthen ore, the only liability of the Plaintiff is limited by 15 USC 1692(k)

           which requires an affirmative showing that the entire case was brought for the

           purpose of harassment or in bad faith to justify an award of damages u der the




                                                                                                  3
Case 4:18-cv-00682-ALM-CAN Document 34 Filed 12/19/18 Page 3 of 4 PageID #: 119




            FDCPA. No allegations of bad faith or harassment are made by the Defendants in

            their counterclaim.


        The court should eem the Defendant s counterclaim to be in bad faith and for

            the purpose of harassment

     11. The Defendant has filed a bad faith counterclaim per 15 USC 1692(k) and they

            can t possibly substantiate that they have suffered any actual damages for by

            simply being served with a lawsuit. This is merely a harassing claim designed to

            retaliate against the Plaintiff for suing them.




     /                     f
     T. TV ig CiitihuiNiitrn
       Plaintiff,
    5543 Edmondson Pike, ste 248 Nashville, TN 37211, 615-348-1977 12/19/2018




                                                                                            4
Case 4:18-cv-00682-ALM-CAN Document 34 Filed 12/19/18 Page 4 of 4 PageID #: 120




                                    US DISTRICT COURT
                                   Eastern District of Te as


    CRAIG CUNNINGHAM, an
    Individual,

           Plaintiff, Case Number: -1

    vs.


    Niagara Restitution Services, Inc, Yamal Ramirez, and John/Jane Does 1-5
          Defendant.
                                             /


                                Plaintiffs Certificate of Service


    I hereby certify a true copy of the foregoing was mailed to the Defendants of record via

    USPS first class mail




    5543 Edmondson Pike, ste 248 Nashville, IN 37211, 615-348-1977 10/29/2018




                                                                                               1
